 1
         

 2
 3
 4
 5
 6                                              UNITED STATES DISTRICT COURT
 7
                                               NORTHERN DISTRICT OF CALIFORNIA 
         
 8       
        Scott Johnson,                                           Case: No. 4:18‐CV‐02978‐HSG
 9                                                                
10                                  Plaintiff,                    
        v.                                                        
11                                                                
        Motel 6 Operating L.P., a Delaware                       ORDER GRANTING JOINT 
12                                                               STIPULATION TO EXTEND 
        Limited Partnership;                                     MEDIATION DEADLINE 
        G6 Hospitality LLC, a Delaware Limited     
13      Liability Company; and Does 1‐10,                         
14
                                                                  
                                                                  
15                                 Defendants.                    
      
16
     GOOD CAUSE APPEARING, IT IS HEREBY ORDERED THAT: 
17    
18           1. The deadline to complete mediation shall be extended to and include 
                March 19, 2019. 
19           2. All other dates that are triggered by the mediation date will be adjusted 
20              accordingly. 
      
21
     IT IS SO ORDERED. 
22    
23   Dated:  1/22/2019                   ___________________________________ 
                                         HON. HAYWOOD S. GILLIAM, JR. 
24                                       UNITED STATES DISTRICT JUDGE   
25
26
27
28




                                                    1
     ORDER Granting Joint Stipulation                       Case No. 4:18‐CV‐02978‐HSG 
